ORDER

This matter came before the Court for argument on the 6th day of February, 1995. The parties have agreed that the Court enter an Order, by consent, as follows.
ORDERED, that the Respondent, Frank J. MeCourt be, and he is hereby indefinitely suspended from the practice of law in this State effective the 9th day of March, 1995. The Clerk of this Court shall notify all courts in this State of this suspension upon its implementation.
Respondent shall be entitled to be reinstated to the practice of law in this State upon the following conditions:
*2921. He pay all costs of this proceeding.
2. He shall have his practice monitored by a member of the bar of this Court, satisfactory to Bar Counsel, for a period of two years. Said monitor shall consent in writing prior to any Order of reinstatement. The monitor shall agree to render reports to Bar Counsel monthly for the first six months after reinstatement and quarterly thereafter. The monitor shall have access, by client agreement, to any client file and the monitor shall report on Respondent’s escrow account during the two year period.
3. Respondent is to remain abstinent from use of alcohol and other mind-altering substances.
4. Respondent must participate in such activities, including urinalysis, as may be prescribed from time to time by, and in cooperation with, the Director of the Lawyers’ Counseling Service of the Maryland State Bar Association.
5. Respondent shall also continue under the care and treatment of such physicians or other health care providers as may be required until such time as further treatment for addiction is unnecessary.
6. A failure by Respondent to comply with any of the conditions may result in a reinstatement of the indefinite suspension.